DETAILED CORRESPONDENCE

Claims 1-10 are pending and under examination in this application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/7/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.
Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/527,439, 14/502,608, and 13/572,263, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The instant application is identified as a continuation-in-part of applications 14/527,439 and 14/502,608, which are further identified as divisions of application 13/572,263. However, none of the 14/527,439, 14/502,608, or 13/572,263 applications discloses the instant claimed methods. Specifically, while these prior applications do disclose a hairpin-like pre-miRNA mimic containing SEQ ID NO:2, the prior filed applications do not teach or suggest the combination of a hairpin-like pre-miRNA mimic containing SEQ ID NO:2 and glycylglycerin, or methods of administering a hairpin-like pre-miRNA mimic containing SEQ ID NO:2 and glycylglycerin to neurons in order to protect human brain neurons from A-induced neurotoxicity in Alzheimer’s disease. In fact, glycylglycerin is not disclosed in any of these prior applications. As such, claims 1-10 are not entitled to benefit of priority to prior filed application 13/572,263, 14/502,608, or 14/527,439.
The effective filing date of the instant application is therefore the filing date of provisional application 62/262,280, which is 12/2/15. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
 The claims as written are methods for protecting human brain neurons from -induced neurotoxicity in Alzheimer’s disease comprising two method steps- 1) formulating at least one hairpin-like pre-miRNA mimic containing SEQ ID NO:2 with glycylglycerin, and 2) delivering the formulated hairpin-like pre-miRNA mimic into at least one neuron. The claimed methods read on practice of the method steps either in vitro or in vivo. The specification, however, does not provide an enabling disclosure for delivery of at least one hairpin-like pre-miRNA mimic containing SEQ ID NO:2 formulated with glycylglycerin to human brain neurons and/or for protecting such human brain neurons from -induced neurotoxicity in Alzheimer’s disease. 
The specification provides a general teaching on page 9 which states that miR-302-like shRNAs/siRNAs which have been produced in vitro and purified can be formulated with a glycylglycerin-based molecule which is able to stabilize the structural integrity of shRNAs/siRNAs. The specification does not further describe any such glycylglycerin-based molecule other than glycylglycerin itself.  Page 16 of the specification teaches that topical application of  50-500ug/ml of a glycylglycerin formulated miR-302s/pre-miR-302s+ antibiotic ointment to wounded pig skin improved wound healing and induced CD34-positive adult stem cell expansion in the wound application area (see also Figure 9A). Aside from these two disclosures, the specification is primarily directed to the use of vectors encoding pre-miR302. In particular, the specification discloses a lentiviral vector comprising a eukaryotic EF-1alpha promoter operably linked to sequence encoding a fluorescent marker and miR302 (pLenti-EF1alpha-RGFP-miR302) to transfect prokaryotic E.coli cells for production and isolation of the encoded miR302, and a lentiviral vector comprising a CMV promoter operably linked to miR-302 for transfection of eukaryotic cells, including human neuronal SK-N-MC cells in vitro. The specification does not disclose the delivery of a glycylglycerin formulated miR-302 to any neurons in vitro or in vivo. More specifically, the specification fails to disclose routes of administration and dosages capable of delivering a therapeutic amount of the formulated gylcylglycerin-miR to any region of the brain and to any specific neurons in the brain. Note that neither the specification nor prior art teaches or suggests that topical application formulations for the skin can be used to effectively deliver a miRNA to neurons in the brain, which is protected by not only the skull, but the blood-brain barrier. 
At the time of filing, therapeutic delivery of RNA, such as ssRNA, dsRNA, shRNA, siRNA, or miRNA, to the brain to treat disease was still in its infancy. The prior art teaches a number of obstacles to RNA based therapy of neurodegenerative diseases, including delivery of the potentially therapeutic RNA to the target brain cells. Magen et al., in review of oligonucleotide therapy for neurodegenerative disease, teaches that RNA, including miRNA, is unstable in serum, and that naked dsRNA like miRNA mimics fail to penetrate into cells, are rapidly cleared from circulation, and  cannot cross the blood-brain barrier (Magen et al. (2014) Brain Research, Vol. 1584, 116-128, see pages 119-120). Magen et al. reports on the direction of research into delivery vehicles for RNA therapeutics which can cross the blood-brain barrier, but notably does not teach the use of glycylglycerin as an effective delivery vehicle for RNA or dsRNA in particular to the CNS. Instead, Magen et al. teaches a number of direct delivery methods, such as intracerebroventricular, intraparenchymal, and intrathecal, which have been used successfully to deliver dsRNA to the brain of model animals (Magen et al., page 123, Table 2). However, note that Magen et al. does not report any success delivery of any miRNA mimic or pre-miRNA to the brain using any methodology. Wen et al., published in 2016, specifically reviews the state of the art of miRNA therapeutics for neurodegenerative disease and states that based on research up to 2016, the therapeutic delivery of miRNA to the CNS for long term gene expression and/or knockdown represents a serious challenge for scientists (Wen et al. (2016) Frontiers in Molecular Neuroscience, Vol. 9, Article 129, doi:10.3389/ fnmol.2016.00129, pages 1-7, see page 1). Wen et al. teaches that aside from the significant challenges in delivering miRNAs to the CNS because of miRNA instability and the blood-brain barrier, in vivo delivery of miRNA mimics may also generate considerable risks when they are taken up by non-target tissues (Wen et al., page 2). Wen et al. also teaches that while a number of observational clinical studies involving miRNA has been initiated prior to 2016, none of them involved the use of a miRNA therapeutic (Wen et al., pages 2-3 and Table I). Thus, the state of the art for therapeutic delivery of miRNA to the brain to treat neurodegenerative disease was underdeveloped and faced serious challenges including miRNA stability, limited delivery to the target neurons in the brain, and off target side effects. Applicants disclosure does not provide sufficient guidance to overcome any of these issues.
	Turning to the use of the claimed hairpin-like pre-miRNA mimic sequence comprising SEQ ID NO:2 in a human neuron, the specification provides a number of in vitro working examples in which the expression of a hairpin-like pre-miRNA mimic from a lentiviral vector, and in particular miR-302, can upregulate or downregulate the expression of a number of genes in both the neurons of both normal individuals and in neurons derived from Alzheimer’s patients. The specification’s working examples also demonstrate a decrease in A-induced toxicity in the transfected cells in tissue culture. The working examples, however, are limited to testing human neurons in tissue culture and do not demonstrate the effects of administration of a vector encoding a hairpin-like pre-miRNA mimic on neurons in a human with or without Alzheimer’s Disease or on neurons in any mammalian model of Alzheimer’s Disease. Further, as discussed above, the working examples do not provide the pre-miRNA to any neurons in vitro or in vivo as a glycylglycerin formulated pre-miRNA. At the time of filing, hairpin-like pre-miRNA mimics such as miR-302 were reported in the art as inducing reprogramming of somatic cells to yield induced pluripotent stem cells (iPCs)-see for example Lin et al. (2011) Nucl. Acids. Res., Vol. 39, 1054-165 and Lin et al. (2011) Stem Cells, Vol. 29, 1645-1649. Both the specification and the prior art teach that miR-302 activity in somatic cells such as neurons results in cellular deprogramming into a more primitive, less differentiated cell with pluripotent capacity. The working examples demonstrate the effects of miR-302, when delivered using a lentiviral vector, on the expression of a number of genes in neurons in vitro; however, the working examples do not report on the whether the human neurons expressing miR-302 have undergone or are undergoing deprogramming. The specification further does not provide guidance as to how neurons or other cells in a human brain exposed to miR-302 would react and/or whether the cells in the brain would undergo deprogramming. Based on the crucial functions of neurons in the brain, any level of cellular deprogramming would have been expected to have unwanted and potentially dire consequences in neuron functionality. Thus, based on the art-recognized effects of miR-302 on neurons, which include cellular deprogramming, the functional effects of miR-302 on neurons in a brain would have been considered at best unpredictable a priori. 
	It is further noted that dependent claims 5-10, depend on the method of claim 1, appear to recite additional method steps such as, “further comprising the step of inducing Akt signaling activation” (claim 5), “further comprising a step of suppressing p-307 IRS-1 serine phosphorylation…” (claim 7), “further comprising a step of inducing Nrf2/HO-1 expression…” (claim 9), or “further comprising a step of inducing CD34-positive adult stem cell expansion” (claim 10).  The phrase “further comprising a step of “ indicates an additional step which occurs following the initial two steps of claim 1, which were 1) formulating at least one hairpin-like pre-miRNA mimic containing SEQ ID NO:2 with glycylglycerin, and 2) delivering the formulated hairpin-like pre-miRNA mimic into at least one neuron. However, the specification does not disclose the administration of any additional therapeutic to a neuron other than the pre-miRNA mimic. On the contrary, the specification clearly teaches lentiviral expression of the pre-miRNA mimic containing SEQ ID NO:2 in a neuron results in the functional effects of recited in claims 5, 7, and 9. The working examples disclosed that human neuronal SK-N-MC cells transfected in vitro with a lentiviral vector capable of expressing the pre-miRNA miR-302 exhibited Akt signaling activation, suppression of p-307 IRS-1 serine phosphorylation, and the induction of inducing Nrf2/HO-1 expression. The specification does not disclose any means of achieving any of the functional effects recited in claim 5, 7, or 9 other than the provision of miR-302 itself. Further in regards to claim 10, it is noted that the specification discloses that induction of CD34-positive adult stem cells was observed in the skin surrounding a wound in a pig following topical application of 50-500ug/ml of a glycylglycerin formulated miR-302s/pre-miR-302s+ antibiotic ointment. The specification does not disclose any other means to induce CD34+ adult stem cells. The method as claimed in claim 1 recites that the glycylglycerin formulated miR-302 is delivered to a neuron, which could read on a neuron in vitro or a neuron in the brain. CD34+ adult stem cells are not present in either scenario. Further, the specification does not teach a multi-step method in which glycylglycerin formulated miR-302 is delivered to neurons in the brain and further delivered to CD34+ adult stem cells outside the brain. Thus, the specification does not provide sufficient guidance for practicing the method of claim 10. 
	Therefore, in view of the nature of the invention, the underdeveloped and unpredictable state of the art at the time of filing for delivering miRNA to the brain and for the putative therapeutic activity of miR-302 on neurons in the brain of Alzheimer’s patients, the limited extent of the working examples in regards to the administration of glycylglycerin formulations of miR-302 to neurons in vitro or in vivo, and the breadth of the claims, it would have required undue experimentation to practice the methods as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends on claim 1 and recites the limitation, “wherein the expression of said hairpin-like pre-miRNA produces miR-302a, miR-302b, miR-302c, and miR-302d in the treated neurons”. However, the method of claim 1 recites the steps of 1) formulating at least one hairpin-like pre-miRNA mimic containing SEQ ID NO:2 with glycylglycerin, and 2) delivering the formulated hairpin-like pre-miRNA mimic into at least one neuron. The pre-miRNA mimic containing SEQ ID NO:2 is not “expressed” in the neuron. The formulated pre-miRNA mimic is delivered to the neuron where the non-coding precursor miRNA is it then cleaved by the intracellular machinery of the eukaryotic cell into its mature parts- miR-302a, miR-302b, miR-302c, and miR-302d. The specification clearly indicates that “expression” of pre-miRNA occurs following delivery of a lentiviral vector comprising a eukaryotic promoter operatively linked to a sequence encoding pre-miR-302 in a cell. As such, the phrase “wherein the expression of said hairpin-like pre-miRNA..” is confusing as no step in the instant method involves delivery of any nucleic acid capable of “expressing” pre-miR-302. Rather a previously “expressed” pre-miRNA formulated with glycylglycerin is delivered to the cell. Thus, the metes and bounds of the claim cannot be determined. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633